Citation Nr: 1717605	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-18 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the rating decision dated August 26, 2011, was clearly and unmistakably erroneous in severing service connection for oropharynx squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Deborah Hargett-Robinson, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA), Regional Office, in Philadelphia, Pennsylvania.

In September 2016, the Veteran testified via videoconference before the undersigned Veterans Law Judge at a hearing at the RO.  There were errors in the audio recording which prevented the preparation of a transcript.  However, the undersigned took extensive notes and those have been reviewed when making this decision.  Moreover, the Veteran expressly waived his right to a new hearing.  See January 2017 Waiver Letter.

The January 2017 Waiver Letter also appears to encompass AOJ consideration of evidence submitted subsequent to the final consideration of the claims by the RO.  In any case, the Board is granting the appeal, so remand is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).

The record contains some ambiguity whether there was a properly perfected appeal with respect to the initial severance of service connection which has not been adjudicated by the Board.  Specifically, the Veteran timely filed a notice of disagreement with respect to the August 2011 rating decision severing service connection, a cover letter dated November 2012 enclosed a Statement of the Case (SOC) dated in May 2013, and VA received a substantive appeal in June 2013.  The RO closed out this appeal in the Board's tracking system indicating a timely appeal was not filed.  If the SOC was issued in November 2012, then the substantive appeal in June 2013 was untimely.  However, unlike the cover letter, the SOC itself was dated in May 2013, which would mean the substantive appeal was timely.  Because the Veteran's representative has not focused on this issue and because resolution of this would only create further procedural confusion which is not beneficial to the Veteran, the Board will maintain the characterization of the claim as stated above, namely, a new claim of CUE in the August 2011 rating decision.  
FINDINGS OF FACT

1.  A July 2010 rating decision awarded service connection for oropharynx squamous cell carcinoma.

2.  In an August 2011 rating decision, the RO severed service connection for oropharynx squamous cell carcinoma, effective November 1, 2011, on the basis that the award of service connection for that disability contained CUE as the condition did not warrant presumptive service connection.

 3. The evidence of record does not show that the RO's award of service connection for oropharynx squamous cell carcinoma contained CUE.


CONCLUSION OF LAW

As the July 2010 rating decision awarding service connection for oropharynx squamous cell carcinoma did not contain CUE, the severance of service connection for oropharynx squamous cell carcinoma was not proper, and service connection is restored.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted an application claiming entitlement to service connection for oropharynx squamous cell carcinoma in September 2009.  In a July 2010 rating decision, after further development which included obtaining a VA examiner's medical opinion, the RO granted service connection for oropharynx squamous cell carcinoma based on the presumption of service connection under the Agent Orange Act of 1991 (see 38 C.F.R. § 3.309(e) (listing presumptive conditions).  In a September 2010 rating decision, the RO proposed to sever service connection based on clear and unmistakable error in the July 2010 rating decision on the grounds that the Veteran's oropharynx squamous cell carcinoma was not a condition which warranted presumptive service connection due to exposure to herbicide agents.  In an August 2011 rating decision, the RO severed service connection for oropharynx squamous cell carcinoma effective November 1, 2011.

As noted in the Introduction, the subsequent procedural history is complicated.  Assuming the August 2011 rating decision became final, the Veteran and his representatives filed a new claim alleging CUE in that August 2011 rating decision.  That is the claim now on appeal.  Therefore, the issue before the Board is whether there is CUE in the August 2011 rating decision which found CUE in the July 2010 rating decision.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Here, severance was not appropriate on substantive grounds, so any error in following severance procedure is moot.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of CUE in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  

The same standards apply in a determination of CUE in a prior decision and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  

This is not a case where there was a change in diagnosis, rather the RO determined that the consistently diagnosed cancer should not have been presumptively service connected.  The grounds were that the Veteran's oropharynx squamous cell carcinoma was not included in the list of conditions entitled to presumptive service connection under 38 C.F.R. § 3.309(e) as the presumption applies only to "respiratory cancers" and the RO determined that the cancer of the oropharynx was not a respiratory cancer.

In any event, it is unnecessary to recount all of the medical evidence addressed in the 2012/2013 SOC discussing whether the oropharynx is part of the respiratory system or not part of the respiratory system.  Importantly, though, at the time of the August 2011 rating decision and the 2012/2013 SOC, there was evidence of record indicating that the Veteran's cancer of the oropharynx was part of the respiratory system.  See November 2010 VA Treatment Note (stating that the location of the Veteran's cancer was considered a part of the respiratory system).  Evaluating this evidence against the evidence relied upon to conclude otherwise necessarily involves determination of relative probative value.  The Board finds that it would not be clearly erroneous grant service connection on the grounds that the general medical information regarding whether the oropharynx is part of the respiratory system is entitled to less weight than the treating physician assistant's contrary opinion which, at least by implication, was specific to this Veteran's cancer.

Moreover, even if the Veteran's cancer was not subject to presumptive service connection, the RO would still have to consider direct service connection.  See  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  There was evidence of record (discussed in the SOC and in the October 2016 Letter from the Veteran's Representative) that it was "certainly feasible to consider herbicide exposure could increase the risk of this tumor."  See October 2010 Private Treatment Record; see also Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2008 (2009) at 652 (noting, with respect to cancers of the oral cavity, including pharynx, tonsils, and tongue, that "the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association").  The RO concluded in its 2012/2013 SOC that "herbicide exposure is not a risk [f]actor in the development of oropharyngeal cancer" and "[n]o other evidence associates your oropharyngeal cancer with...your exposure to herbicides."  However, as noted, there was evidence that a causal relationship was "feasible."  It cannot be said that the grant was CLEARLY erroneous when there was SOME evidence in favor of the claim.  Even though not on a presumptive basis, a grant of service connection on a direct basis would not have been clearly and unmistakably erroneous based on the evidence of record at the time of the August 2011 rating decision or the 2012/2013 SOC.  

Furthermore, the Veteran has submitted additional medical evidence in support of the direct service connection aspect of his claim.  See October 2016 Letter from Veteran's Representatives (attaching two favorable medical opinions and discussing other favorable medical evidence in the record).  In its 2015 SOC, the RO relied on a VA examiner's negative July 2014  opinion.  Importantly, that negative opinion on direct service connection is based entirely on his understanding that oropharyngeal cancer is not included in the list of cancers that are entitled to presumptive service connection.  The rationale is much less persuasive than that of the two favorable opinions submitted by the Veteran.  Again, a grant of service connection on a direct basis would not have been clearly and unmistakably erroneous based on the evidence currently available.  To the extent it was proper for the RO to rely on the July 2014 VA examination to uphold the severance, the Veteran's contrary evidence must also be considered.  (The procedural ambiguities discussed in the Introduction leave some doubt whether new evidence may now be considered.)  The 2014 opinion was not of record when service connection was granted, nor at the time the RO severed service connection, so it can't be used now to bootstrap an argument that the grant was incorrect and severance was appropriate.  So, in all fairness, if we're going to consider the 2014 negative opinion, we have to consider the Veteran's favorable evidence submitted in response.

In short, at no time during these proceedings did the evidence compel denial of the Veteran's service connection claim (i.e., reasonable minds could not differ).  Even assuming the evidence at the time of the July 2010 grant of service connection did not warrant granting service connection, neither did it warrant denial of service connection.  The evidence at that time contained neither favorable nor unfavorable etiological opinions.  By the time of the August 2011 rating decision, the record contained some favorable evidence on direct service connection, but no unfavorable evidence.  Instead, the decision was based entirely on (disputed) evidence that the Veteran's cancer was not a respiratory cancer.  

The RO applied the incorrect legal standard in severing service connection for oropharynx squamous cell carcinoma in its August 2011 rating decision.  The evidence of record at that time, now, and at all points in between, did not establish that the original grant of service connection in July 2010 was clearly and unmistakably erroneous.  Rather, at each step, there was favorable evidence on direct service connection and either no negative evidence or negative evidence that could reasonably be assigned little or no probative weight.  In finding that the evidence supported severance, the RO did not place the burden on the government as the regulations require, but granted severance based, at best, on a lack of favorable evidence.  Severance of service connection requires the government to demonstrate that the evidence is "clearly and unmistakably" against granting service connection.

As already noted, severance of service connection based on any standard less than that set forth in 38 C.F.R.3.105(d) is erroneous as a matter of law.  Here, the August 2011 rating decision did not apply the proper standard in severing service connection for the Veteran's oropharynx squamous cell carcinoma because it failed to consider direct service connection and the evidence has never been clearly and unmistakably against granting service connection on a direct basis.  Consequently, there was CUE in the August 2011 rating decision.



[Continued on Next Page]
ORDER

As there was CUE in the August 2011 rating decision severing service connection, restoration of a service connection for oropharynx squamous cell carcinoma , effective November 1, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


